     Case 4:18-cr-00311 Document 121 Filed on 02/21/20 in TXSD Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


UNITED STATES OF AMERICA                §
                                        §
v.                                      §      CRIMINAL NO. H-18-311
                                        §
Marquis Holmes                          §
                                        §

                           NOTICE OF CANCELLATION



      The Sentencing set for today, February 21, 2020, at 2:30 PM before Judge Sim Lake is

CANCELLED until further notice.


      Date: 2/21/2020                                 Andrew Boyd
                                                      Case Manager to Judge Sim Lake
                                                      Post Office Box 61010
                                                      Houston, Texas 77208
                                                      (713)250-5514
